DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
 
Response to Amendment
2. 	This office action is in response to applicant’s communication filed on 08/09/2022 in response to PTO Office Action mailed 05/16/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
3.	In response to the last Office Action, claims 1, 5, 7, 8, 12, 14, 15 and 19 claims are amended.  As a result, claims 1-20 are pending in this office action.
Response to Arguments
4	 Applicant's arguments with respect to 35 USC 103 have been fully considered but are not persuasive and the details are as follow:
	Applicant’s argument stats as “Andrew does not teach or suggest receiving an input that defines a boundary of a geo-fence that encompasses the location, and wherein the designating the annotation to the location includes designating the annotation to the geo-fence…Andrew may present a user interface on a display of computing device to enable a user to select original instructions or modified instructions for traversing various routes from a starting location to the desired end location…  Andrew provides a system which enables users to draw various modifications/annotations upon a representation of instructions presented on a map…Andrew provides a system in which a user may provide inputs not to define a location or boundary that encompasses a location, but rather to draw shapes or symbols upon a map image”.
	In response to Applicant’s argument, the Examiner disagrees because in view of Applicant’s specification (See PGPUB, para. [0016] and para. [0032], the automated annotation system may generate and cause display of GUI that comprises a presentation of a map image that depicts a geographic area, the user of the automatic annotation system provides inputs that define a boundary that encompasses a location… a location may be identified based on a set of coordinates, an address, a section of one or points within a map image, a text input that specifics a name of the location, as well as a selection of a geo-fence that encompasses the location…a user defines a driving segment by providing an input that specifies one or more locations [e.g. a starting location and a destination location], or by indicating a location or geographic area that encompasses the driving segment…”, and in consistent of Applicant’s specification, the Andrew reference discloses receiving input from a user of a computing device regarding a desired end location the user wishes to travel to, including inputting/selecting routes from a start location to the desired end location (See Andrew, para. [0031], the user is able to select or enter routes to define a geo-fence which is a virtual perimeter for a real-world geographic area represented by maps. The system receives input from the user of computing device to associate an annotation with the geo-fence and/or pre-defined location and presents the associated annotation when a computing device is traversing a route that passes through the geo-fence. For instance, the system presents an annotation “look at this house that’s for sale on the left” when the user of computing device traversing a route passes through or near the geo-fence or the predefined location (See Andrew, para. [0040]). Therefore, the Andrew reference still discloses receiving an input that defines a boundary of a geo-fence that encompasses the location [e.g. user enters routes to define a geo-fence location on map], and wherein the designating the annotation [ e.g. associating annotation such as “look at this house that’s for sale on the left’] to the location includes designating the annotation to the geo-fence. 
      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-6 and 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable by Knopp  (US 2018/0189913 A1) in view of in view of Andrew (US 2017/0276497 A1) and further in view of Gompert (US 2013/0332004 A1).
Referring to claims 1, 8 and 15, Knopp discloses a method comprising:
causing display of a map image at a client device (See para. [0114], the mobile application is configured to display a map on a display screen and illustrate where certain safety objects or locations are as well as provide directions or navigations);
receiving, at the client device, an input that encompasses a location […] (See para. [0091] and Figure 3, the mobile application receives a user input regarding an approximate distance between the user and the location of the event);
designating, within a database (See para. [0033], para. [0060], the incident and/or event information [e.g. condition tags which assigned to each incident] is corresponding to existing incident information already stored within the safety analysis engine or associated database, and the existing information should be updated with any new information) an annotation to a location based on the input that encompasses the location (See para. [0060], assigning conditional tags corresponding to an incident and/or event associated with a location [e.g. GPS position, an address, a city, a state, country]), the annotation comprising a text string (See para. [0033], [0060], the conditions tag or annotation is information in a report or raw data including location information, temporal information, weather information, event information);
accessing, […] a report association with a vehicle (See para. [0060], receiving the report or raw data including car accidents) […] the plurality of records including records […] that includes an indication of the location (See para. [0060], the report or raw data includes information which describes car accidents including the location);
	identifying the record from among the plurality of records from the report based on the indication of the location (See para. [0007], para. [0053], the system analyzes data received from the report, the report containing event information associated with at least one event occurring at a first location);
selecting annotation from within the database based on the record within the report (See para. [0007], para. [0033], para. [0034], para. [0056] and para [0060], the system receives the report corresponds to a known incident or a new incident based on the event occurred at the first location and associates incident information [e.g. add , merge, link or enrich conditional tags related to environment present at the location] based on the event occurred at the first location event in the report, the system generates incident information includes assigning to a category which sets forth the type of incident and some categories may have multiple levels, the incident information contain conditional tags which related to environment present at the location in the moment of the incident [e.g. weather conditions, temporal information, location information, event information or etc.);
applying a display of the text string associated with the annotation to the record within the report (See para. [0007], para. [0033] and para. [0056], the system determines that the report corresponds to a known incident and apply the incident information corresponds to the known incident with the new information to generate updated existing incident information included in the report, note in para. [0033] and para. [0066], the new incident information includes conditional tag or text string describing environment present at the location in the moment of the incident) at the client device (See para. [0103], the safety analysis engine generates a report including the detected patterns covering the specific geographical to user’s geographic location and provided to a user’s device, note the generated report also includes new incident information includes condition tag or text string describing environment present at the location in the moment of the incident).
Knopp does not explicitly disclose receiving an input that defines a boundary that encompasses a location depicted within the map image.
However, Andrew discloses receiving, at the client device, an input that defines a boundary that encompasses a location depicted within the map image; and designating within a database an annotation to the location based on the input that defines the boundary that encompasses the location (See para. [0003], para. [0031] and para. [0040], receiving input from a user of a computing device regarding a desired end location the user wishes to travel to, including inputting/selecting routes from a start location to the desired end location on a map, the user is able to select or enter routes to define a geo-fence which is a virtual perimeter for a real-world geographic area represented by maps. The system receives input from the user of computing device to associate an annotation with the geo-fence and/or pre-defined location and presents the associated annotation when a computing device is traversing a route that passes through the geo-fence. For instance, the system presents an annotation “look at this house that’s for sale on the left” when the user of computing device traversing a route passes through or near the geo-fence or the predefined location).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the user input of the Knopp system to define a boundary that encompasses a location depicted within the map image, taught by Knopp. Skilled artisan would have been motivated to determine the location of the user accurately since a geo-fence is a virtual perimeter for a real-world geographic area represented by maps (See Andrew, para. [0040]). In addition, both of the references (Knopp and Andrew) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as presenting collected events on graphical maps. This close relation between both references highly suggests an expectation of success.
Knopp in view of Andrew does not explicitly accessing a report associated with a vehicle identified by a vehicle identifier, the report comprising a plurality of records that comprise a list of driving segments associated with the vehicle.
Gompert discloses accessing a report associated with a vehicle identified by a vehicle identifier (See para. [0190] and para. [0196] and Figures 8, 9, accessing a run report with a vehicle ID, driver ID), the report comprising a plurality of records that comprise a list of driving segments associated with the vehicle (See para. [0196], para. [0207] and Figures 8, 9, the run report comprises driving activities, vehicle speeds, total distance traveled, and/or total run time), the plurality of records including a record that comprises a driving segment that includes an indication of the location (See para. [0218] and para. [0219] and Figures 8, 9, the report includes periodic time intervals corresponding to the location, location of the vehicle for any date and/or time selected in any report).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the report of the Knopp system to associate with a vehicle identified by a vehicle identifier and a list of driving segments associated with the vehicle, taught by Gompert. Skilled artisan would have been motivated to improve the current safety monitoring systems to include data collected on board the vehicle to since knowing how safely vehicle are being operated, as well as identifying and documenting any problem with driver behaviors would help to investigate vehicle crashes or safety events that have occurred (See Gompert, para. [0003]- para. [0004]). In addition, all references (Andrew, Knopp and Gompert) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as reporting data records for safety events. This close relation between all references highly suggests an expectation of success.

As to claims 2, 9 and 16, Knopp discloses wherein the record is associated with an identifier (See para. [0012], para. [0068], para. [0100] para. [0091] and Figure 3, the event information is associated a location or a name identifier such as a location address of the event or the name such as “Superbowl”), and the method comprises:
	receiving an input that provides a selection of the identifier (See para. [0091] and Figure 3, the system receives user input regarding on the location address/name of the event, the user may enter the distance between the user and the location of the event, the system provides user options to approximate the location address/name); and
	causing display of a presentation of the report that includes a display of the record of the location (See para. [0112]-para. [0115] and Figures 11A-C, 12 the mobile application is configure to display a map on a display screen to present the safety locations/objects which includes a display of the event address locations), the display of the record of the location including the text string (See para. [0033], para.  [0060], para. [0115], para. [0116] and Figure 12, displaying the safety objects/locations includes the incident information contain conditional tags which related to environment present at the location [e.g. temporal information]).
As to claims 3, 10 and 17, Knopp discloses wherein the display of the record within the presentation of the report further comprises record attributes that include an address and a temporal value (See Figure 12, para. [0015] and para. [0016]).
Knopp does not explicitly disclose the display of the record within the presentation of the report further comprises record attributes that include a distance value and a temporal value.
However, Gompert discloses the display of the record within the presentation of the report further comprises record attributes that include a distance value and a temporal value (See Figure 8 and para. [0193], display a record includes a distance value and a time value for a specific event).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the report of the Knopp system to display the record with a distance value and a temporal value, taught by Gompert. Skilled artisan would have been motivated to provide more detail data records for later use for particular safety violation events (See Gompert, para. [0004]). In addition, all of the references (Andrew, Knopp and Gompert) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as collecting and reporting data records for safety events. This close relation between all of the references highly suggests an expectation of success.
As to claims 4, 11 and 18, Knopp discloses a vehicle infotainment system and the electronic device is linked to a user profile or an electronic device ID (See para. [0068], para. [0100] and para. [0113]).
Knopp does not explicitly disclose the record is associated with vehicle identifier.
However, Gompert discloses the record is associated with vehicle identifier (See para. [0190], the data record includes vehicle ID, driver ID, time and other factors).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the report of the Knopp system to associate a vehicle identifier with the record, taught by Gompert. Skilled artisan would have been motivated to provide more detail data records for later use for particular safety violation events (See Gompert, para. [0004]). In addition, all of the references (Andrew, Knopp and Gompert) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as collecting and reporting data records for safety events. This close relation between all of the references highly suggests an expectation of success.
As to claims 5, 12 and 19, Knopp discloses generating the record of the location within the report (See para. [0007], para. [0033] and para. [0056], the system determines that the report corresponds to a known incident and apply the incident information corresponds to the known incident with the new information to generate updated existing incident information included in the report) but does not explicitly disclose receiving an input that defines a boundary of a geo-fence.
Andrew discloses generating a geo-fence that encompasses the location based on the input that defines the boundary that encompasses the location (See para. [0031] and para. [0040], the system receives input from a user of computing device regarding a desired and location the user wishes to travel to and presents an annotation based on the computing device passing through a pre-defined location, the pre-defined location is one or more geo-fences and associated with annotations);
	detecting a client device within the boundary of the geo-fence (See para. [0040], the system monitors the location of a computing device and determines a geo-fence, a virtual perimeter for real-world geographical area); and
	generating the record of the location based on the detecting the client device within the boundary of the geo-fence (See para. [0052], in response to determining a location of the computing device is within a geo-fence, the system generates data record including image data or a portion of segment [e.g. look at this house that’s for sale on the left]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the detected event location of the Knopp system to be within the boundary of a geo-fence, taught by Andrew. Skilled artisan would have been motivated to determine the location of the user accurately since a geo-fence is a virtual perimeter for a real-world geographic area represented by maps (See Andrew, para. [0040]). In addition, all the references (Gompert, Knopp and Andrew) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as presenting collected events on graphical maps. This close relation between all of the references highly suggests an expectation of success.
As to claims 6, 13 and 20, Andrew also discloses wherein the client device includes a vehicle (See para. [0044] the client device includes a vehicle) and the detecting the client device within the boundary of the geo-fence includes detecting a segment of a trip within the boundary of the geo-fence (See para. [0003], para. [0040], detecting the location of the computing device within a predefined geo-fence, for example detecting a route or a trip passes through a pre-defined geo-fence that is associated with a local grocery store that a user frequents), the segment of the trip comprising a set of trip attributes, and wherein the record of the location further comprises the set of trip attributes of the segment of the trip (See para. [0065], the system tracking data of a route from a start location to end location, the system locates an annotation associated with a waypoint or a segment of the route includes traffic conditions associated with a portion of the route, weather conditions associated with a portion of the route, or an estimated amount of time required to traverse the distance between the waypoint or the segment of the route and an end distinction of the route).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the detected event location of the Knopp system to be within the boundary of a geo-fence and a set of trip attributes, taught by Andrew. Skilled artisan would have been motivated to provide detail data records when user is within the boundary of the location (See Andrew, para. [0040]). In addition, all the references (Gompert, Knopp and Andrew) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as presenting collected events on graphical maps. This close relation between all of the references highly suggests an expectation of success.
6.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Knopp  (US 2018/0189913 A1) in view of in view of Andrew (US 2017/0276497 A1) and Gompert (US 2013/0332004 A1) and further in view of Jones (US Patent 9,832,606 B1).

As to claims 7 and 14, Knopp does not explicitly disclose the boundary of the geo-fence.
Andrew discloses wherein the receiving the input that defines the boundary of the geo-fence that encompasses the location (See para. [0031] and para. [0033], the map application receives input from a user of the computing devices regarding a desired and location the user wishes to travel to, the user may draw an arrow on the graphical representation of the instructions on the map that points to a location, the user selects, click, click and drag an object, such as arrow or pin and places the object at a desired location).
Jones further discloses receiving selections of a set of points within the map image and generating the geo-fence based on the set of points designating the annotation to the geo-fence (See col 3, lines 40-67, the mobile device's user may provide, via the user interface, defined geographical boundaries or geo-fences. The user may select regions on a map, via the user interface, that define the geographical boundaries or provide a set of geographical coordinates that define each geographical boundary. The user may define a geographical boundary (e.g., a circular region with a half-mile radius of a center location) that surrounds the user's home. In another example, the user may define a geographical boundary that surrounds the user's employment location).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the user inputted location of the Knopp/Andrew system to receive selections of a set of points within the map image and generate the geo-fence, taught by Jones. Skilled artisan would have been motivated to allow user to enter the location easily and quickly. In addition, all the references (Jones, Gompert, Knopp and Andrew) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as presenting collected events on graphical maps. This close relation between all of the references highly suggests an expectation of success.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUK TING CHOI/            Primary Examiner, Art Unit 2153